Citation Nr: 0931486	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  03-19 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals of a fracture of the 
left upper humerus.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

In May 2005, the Veteran testified before the undersigned 
Acting Veterans Law Judge sitting at the RO.  A copy of the 
hearing transcript is of record and has been reviewed.

In May 2006, the Board remanded the issue of entitlement to 
an increased rating for the left arm disability and service 
connection for degenerative disc disease of the lumbar spine.  
In the same decision, the Board also granted a rating of 10 
percent for the Veteran's scar at the medial aspect of the 
left upper arm; such grant was effectuated by the RO in a 
June 2006 rating decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the May 2006 remand, the Veteran was involved in 
a significant December 1990 in-service automobile accident in 
which she fractured her left humerus.  She is currently 
service-connected for residuals of the fracture of the left 
upper humerus.  In seeking service connection for a back 
disability, she asserts this work-related back injury would 
not have occurred but for her service-connected left arm 
disability.  

The Veteran's service treatment records are largely 
unavailable.  Only the Veteran's May 1991 service discharge 
examination, May 1991 service discharge history, and dental 
treatment records have been obtained from the service 
department.  The Board, in May 2006, requested any 
outstanding service treatment records, however in response, 
the National Personnel Records Center indicated that after a 
search, no additional service treatment records were located.  

In its May 2006 remand, the Board also requested that the RO 
obtain any additional private records from the Brain and 
Spine Institute of Forth Worth, as well as records pursuant 
to a workers' compensation claim the Veteran reportedly 
submitted in connection with a low back injury at work.  In 
doing so, the RO asked that the Veteran complete and return 
VA Form 21-4142, Authorization and Consent to Release 
Information.  See May 18, 2006 letter and January 5, 2009 
letter.  Moreover, in its May 2009 supplemental statement of 
the case, the RO indicated that the Veteran had another 30 
days in which to respond with additional comments or 
evidence.  No additional evidence was received and the case 
was then certified to the Board for appellate consideration.  

Nevertheless, in August 2009, the Board received additional 
documents from the Veteran, to include multiple completed and 
signed Authorization and Consent forms, which identify 
treatment for back and elbow disabilities, to include a work-
related injury.  As noted in the prior remand, the 
outstanding private treatment records may help to ascertain 
the etiology of the Veteran's low back disability, and any 
work-related records of the reported back injury would be 
relevant to the Veteran's service connection claim for her 
low back injury as secondary to her service-connected left 
arm disability.  The Veteran indicated that the private 
medical records also pertain to elbow treatment received in 
2007 -2009, therefore the Board finds it necessary to attempt 
to obtain these records in conjunction with her increased 
rating claim for left arm disability.  

Finally, the Board finds that additional notice is required 
due to changes in VA's duty to notify as set forth in a 
recent Court decision.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should issue a corrective VCAA 
notification letter to the Veteran with 
regard to the issue of entitlement to an 
increased rating for residuals of a 
fracture of the left upper humerus.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008). 

In particular, the letter must notify the 
Veteran that, to substantiate her 
increased rating claim, (a) she must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of her 
pertinent service-connected disability, 
and the effect that the worsening has on 
her employment and daily life;

(b) if the Diagnostic Code (DC) under 
which he is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by her demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening on his employment and 
daily life (such as a specific measurement 
or test result), the Secretary must 
provide at least general notice of that 
requirement to her;

(c) should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; and

(d) the notice must also provide examples 
of the types of medical and lay evidence 
that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation - e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  The RO/AMC should send the 
Authorization and Consent to Release forms 
received by the Board in August 2009 and 
request any additional records pertinent 
to the Veteran's left arm and low back 
disabilities.  Specifically, records 
should be requested from Lloyd K. Weldon, 
D.O.; CCS Holdings, Ltd. Partnership; 
Texas Spine Institute; and Dr. Todd Cowan.  
(A release was not provided for additional 
records from the Brain and Spine Institute 
of Forth Worth).

3.  Upon completion of the above-
development, the RO/AMC should make 
arrangements with the appropriate VA 
medical facility for the Veteran to be 
afforded an appropriate VA examination or 
VA examinations for the purpose of 
determining:

a) the current nature and severity of the 
Veteran's service-connected left arm 
disability, to include a detailed 
description of any orthopedic, 
neurological, or scar-related objective 
clinical findings and symptomatology.

The examiner should perform full range of 
motion studies of the left arm (to include 
at the shoulder and elbow) and comment on 
the functional limitations of the service- 
connected left arm disability caused by 
pain, flare-ups of pain, weakness, 
fatigability, and incoordination.  To the 
extent possible, any additional functional 
limitation should be expressed as 
limitation of motion of the left arm; and

b) whether it is at least as likely as not 
(50 % probability or greater) that the 
Veteran's current low back disability (to 
include degenerative disc disease of the 
low back), began during service, is 
related to any incident of service, or was 
caused or aggravated by her service-
connected left arm disability.

In making this determination, the examiner 
should take a history from the Veteran as 
to the nature and onset of her low back 
disability, and review all relevant 
service treatment records (to include 
records of a December 1990 motor vehicle 
accident, if available), any workers' 
compensation or other work-related 
records, VA examination records (to 
include a January 2007 report and 
addendum), and post- service records of 
private treatment.  As the service 
treatment records are unavailable, special 
attention should be given to the history 
as provided by the Veteran in the context 
of the other medical evidence of record.

4.  The RO/AMC should readjudicate the 
issues on appeal, including considering 
the provisions of 38 C.F.R. § 3.321(b).  
If the benefits sought remain denied, the 
Veteran and her representative should be 
provided a Supplemental Statement of the 
Case (SSOC) and an appropriate period of 
time for response.

No action is required of the Veteran until he is notified by 
the RO/AMC; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




